Citation Nr: 1231922	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating higher than 10 percent for ulcerative colitis.  


REPRESENTATION

Veteran represented by:  Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1975 to January 1979.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in January 2011, the RO denied the claim of service connection for posttraumatic stress disorder.  After the issuance of a statement of the case in May 2011, the Veteran did not perfect her appeal by filing a substantive appeal.  Therefore, the Board does not have jurisdiction of the claim.  

In September 2012, the Veteran canceled her hearing before the Board.


FINDING OF FACT

In September 2012, prior to the promulgation of a decision in the appeal, the Veteran in writing, through her representative, withdraw her appeal on the claim of a rating higher than 10 percent for ulcerative colitis.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal on the claim of a rating higher than 10 percent for ulcerative colitis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204. 

In February 2011, the Veteran perfected an appeal to the Board on the claim of a rating higher than 10 percent for ulcerative colitis.  In a statement, in writing in September 2012, prior to the Board promulgating a decision in the appeal, the Veteran through her representative withdrew the appeal of the claim of a rating higher than 10 percent for ulcerative colitis.  

The Board finds that the criteria have been met for withdrawal of the Veteran's appeal.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal on the claim of a rating higher than 10 percent for ulcerative colitis is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


